 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ALBERT B. ZUNIGA,
                                                               NO. C19-0824RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER OF DISMISSAL

11
      KING COUNTY, et al.,

12
                           Defendant.

13

14
            This matter comes before the Court sua sponte. On September 24, 2019, the Court
15

16   rejected plaintiff’s deficient in forma pauperis application and required him to pay the filing fee

17   within thirty days of the date of the Order. Dkt. # 11. No filing fee having been paid, this matter
18   is hereby DISMISSED without prejudice. The Clerk of Court is directed to close this case.
19

20          Dated this 30th day of October, 2019.

21                                              A
                                                Robert S. Lasnik
22                                              United States District Judge
23

24

25

26

27

28   ORDER OF DISMISSAL - 1
